Citation Nr: 0609441	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  05-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased disability evaluation for 
traumatic arthritis of the left wrist, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945 and from November 1949 to April 1953.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho that denied an increased evaluation for 
traumatic arthritis of the left wrist, evaluated at 10 
percent disabling.  The veteran is also service connected for 
residuals of a gunshot wound of the left forearm, Muscle 
Group VII, evaluated as 30 percent disabling.  However, that 
issue is not currently on appeal before the Board.


FINDING OF FACT

There is no evidence of record showing that the veteran has 
ankylosis of the left wrist.


CONCLUSION OF LAW

The criteria for an increased evaluation for traumatic 
arthritis of the left wrist, currently evaluated as 10 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5214, 
5215 (2005)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in June 2004.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in September 2004.  The veteran was told of 
the requirements to establish a successful claim, advised of 
his and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Mayfield v. Nicholson, 19 Vet. 
App. 220 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional VCAA letter was sent to the veteran in 
November 2004.

The September 2004 rating decision and May 2005 statement of 
the case (SOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for service 
connection.  The May 2005 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.

Since the veteran's claim for an increased rating was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date issue that would 
warrant additional notice.  Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  

Records and reports from VA and non-VA health providers have 
been obtained, including, but not limited to, the Salt Lake 
City, Utah VA Hospital (VAH), the Boise, Idaho VA Regional 
Office (VARO), the Pocatello, Idaho VA Community Based 
Outpatient Clinic (CBOC) and the Harms Family Clinic.  The 
veteran was afforded a VA examination in July 2004 to 
determine the nature and severity of his service-connected 
disability of the left wrist.  The Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.


Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2005).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees. 38 C.F.R. § 4.71, Plate I.

Service connection for traumatic arthritis of the left wrist 
was granted in September 1953, with assignment of a 10 
percent disability evaluation.  The disability rating 
remained in effect until the veteran filed his claim for an 
increased evaluation in May 2004.

The veteran's left wrist disability is currently rated at 10 
percent disabling under Diagnostic Code 5010, for traumatic 
arthritis.  This Diagnostic Code indicates that traumatic 
arthritis is to be evaluated as degenerative arthritis by 
applying Diagnostic Code 5003.  Diagnostic Code 5003 provides 
for a 20 percent disability rating where there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

A VA medical examination to determine the nature and extent 
of the veteran's disability of the left wrist was provided in 
July 2004.  In considering these examination results along 
with all other evidence of record, the Board finds no 
evidence that the veteran's disability of the left wrist 
satisfies the criteria necessary for a disability rating in 
excess of the 10 percent rating currently assigned under 
Diagnostic Code 5010.  Since the veteran is service connected 
for only one major joint, the left wrist, the criterion of 
involvement of 2 or more major joints or 2 or more minor 
joint groups is not met.

Degenerative arthritis of the wrist may also be evaluated on 
the basis of limitation of motion of the wrist under 
Diagnostic Code 5215.  The highest disability rating 
available under Diagnostic Code 5215 is 10 percent.  Because 
the veteran's left wrist disability is already rated at 10 
percent disabling, this Diagnostic  Code does not provide for 
a higher rating.  

As the veteran complained of persistent weakness of the left 
wrist and the July 2004 VA examination indicated reduced 
strength of the left hand grip strength and pain on motion of 
the left wrist, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, as the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
wrist, there is no basis for a rating greater than 10 percent 
based on limitation of motion due to any functional loss.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered application of Diagnostic Code 
5214 which provides for a 20 percent disability rating for 
ankylosis of the minor, or non-dominant wrist (the veteran is 
right-handed).  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Ankylosis was not found, as 
the veteran demonstrated motion of the wrist during the July 
2004 VA medical examination.  Therefore, a higher disability 
rating under this Diagnostic Code is not possible.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b) (1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b) (1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b) (1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his left wrist 
disability.  The veteran indicates that he is currently 
retired.  He did state that his wrist disability required him 
to stop and rest frequently when he was employed as a truck 
driver.  However there is no objective evidence that the 
veteran left wrist disability, in and of itself, has resulted 
in marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action. See VAOPGCPREC 6- 96.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased disability evaluation for the 
traumatic arthritis of his left wrist, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Entitlement to an increased disability evaluation for 
traumatic arthritis of the left wrist is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


